               Case 2:19-cv-02565-CBM-AFM Document 62 Filed 06/02/20 Page 1 of 2 Page ID #:292



                             1 Nicholas Ranallo, Attorney at Law
                               Cal Bar No. 275016
                             2 5058 57th Ave. South
                               Seattle, WA 98118
                             3 Telephone No.: (831) 607-9229
                               Fax No.: (831) 533-5073
                             4 Email:       nick@ranallolawoffice.com
                               Attorney for Plaintiff Compliancy Group, LLC
                             5

                             6   Willmore F. Holbrow III (Cal Bar No. 169688)
                                 Matthew L. Seror (Cal Bar No. 235043)
                             7   BUCHALTER, APC
                             8   1000 Wilshire Boulevard, Suite 1500
                                 Los Angeles, CA 90017-1730
                             9   Telephone: 213.891.0700
                        10       Fax: 213.896.0400
                                 Email: wholbrow@buchalter.com
                        11       Attorneys for Defendant Data Momma, LLC
                        12
                                                      UNITED STATES DISTRICT COURT
                        13
                                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                        14

                        15       Compliancy Group, LLC                    Case No. 2:19-cv-02565-CBM-AFM
                                                                          Hon. Judge Consuelo B. Marshall
                        16             Plaintiff-Counterdefendant,
                        17
                                 v.                                       ORDER DISMISSING
                        18                                                COMPLAINT AND
                        19       Data Momma, LLC                          COUNTERCLAIM WITH
                                                                          PREJUDICE [JS6]
                        20             Defendant - Counterclaimant.
                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
               Case 2:19-cv-02565-CBM-AFM Document 62 Filed 06/02/20 Page 2 of 2 Page ID #:293



                             1
                                                                       ORDER
                             2

                             3         This matter came before the Court on Stipulation filed by the parties:
                             4   Compliancy Group, LLC and Data Momma, LLC. In view of the Stipulation, the
                             5   Court hereby DISMISSES the Complaint and Counterclaim, with prejudice. The
                             6   parties shall each bear their own costs and attorneys fees.
                             7
                                 Dated: JUNE 2, 2020
                             8                                          Hon. Judge Consuelo B. Marshall
                             9
                                                                        UNITED STATES DISTRICT JUDGE

                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
